DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Belden, Jr [US 2005/0017865 A1] in view of Ruhrig et al [US 2001/0035821 A1].
Regarding Claim 1, Belden ‘865 discloses a security device (Abstract) comprising: 
a tag (security device 100 includes cover cap 214 (tag), Fig. 1 and 2A) comprising a first security element (cover cap 214 (tag) integral with electronic article surveillance (EAS) 245, Fig. 1 and 2A), a sled facing surface (cover cap 214 (tag) includes a surface opposite top wall 216 that faces cover base 184 (sled), Fig. 1, 2A, 14 and 15), a slug biased towards a sled facing surface (cover cap 214 (tag) includes solid portion 252 biased towards cover base 184 (sled)
via coil spring 248, Fig. 1, 2A, 14 and 15), and an engagement feature (cover cap 214 (tag) includes depressions 243 (engagement feature) formed in sidewall 218, Fig. 1, 2A and 7); and 
a sled (cover base 184 (sled), Fig. 1 and 2A) comprising: 
a base comprising a sled engagement feature (cover base 184 (sled) includes protuberances 199 (engagement feature), Fig. 1 and 2A), a product facing surface (bottom of cover base 184 (sled) faces bottle 94, Fig. 1, 2A and 10), a tag facing surface (top of cover base 184 (sled) faces cover cap 214 (tag), Fig. 1 and 2A), and a cavity comprising an opening on the tag facing surface (cover base 184 (sled) includes locking depressions 204 facing solid portions 252 integral with cover cap 214 (tag), Fig. 1, 2A, 14 and 15);
wherein the engagement feature and the sled engagement feature cooperate to secure the tag and sled together when the tag is operatively rotated about an axis of the sled to a locked position (cover cap or rotatable member 214 is rotatably disposed atop cover base 184 to form an enclosure 244 therebetween, cover cap 214 and cover base 184 are held together by the snap fit engagement of protuberances 199 in depressions 243, Para. [0046] & Fig. 1, 2A, 14 and 15), and
wherein the slug operatively extends through the opening when the engagement feature and the sled engagement feature are in the locked position (cover assembly 182 locking mechanism includes a pair of cylindrical pistons 246 and a pair of corresponding coil springs 248 all of which are generally disposed within respective housings 228 of cover cap 214 (FIGS. 14-15), each piston 246 has a hollow portion 250 and a solid portion 252, hollow portion 250 opening upwardly and receiving a lower end 254 of a respective spring 248 and solid portion 252 extending into locking depressions 204 of cover base 184 when not magnetically retracted upwardly by a magnetic key 256 (FIG. 13), Para. [(0049]) but Belden fails to explicitly disclose an adhesive applied to the product facing surface for applying the sled to a product.
Ruhrig teaches a security element for electronic article protection and method for producing the same (Abstract) which solves the same problem of attaching a securing element to surface and having an adhesive applied to a product facing surface for applying a sled to a product (security element, for instance, is applied to the back of the bottle label; the bottle label is subsequently glued onto a bottle, Para [0026)). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden '865 with the teaching of Ruhrig. The motivation for doing so would have been to provide a means of locating the security element on the bottle and thereby prevent the tampering.
Regarding Claim 2, modified Belden '865 discloses the security device of claim 1, wherein the engagement feature and the sled engagement feature comprise at least one of a channel and tab engagement, male and female threaded engagement, a hook and loop engagement, or a bayonet-type engagement (cover cap 214 and cover base 184 are held together by the snap fit engagement of protuberances 199 in depressions 243 (tab and channel), Para. [0046] & Fig. 1, 2A, 14 and 15).
Regarding Claim 11, modified Belden ‘865 discloses the security device of any of claim 1, further comprising a security collar configured to be locked on a product by the tag (intermediate member 120 (collar) integral with outer member 102 locked on bottle 94 via cover cap 214 (tag) integral with cover base 184 (sled), Fig. 1, 2A, 9 and 10).
Regarding Claim 12, modified Belden '865 discloses the security device of claim 11, wherein the security collar comprises a locking ring that forms an opening sized to receive the sled, a first anti-tampering wall extending upwards from the locking ring and operatively circumscribing the tag, and a second anti-tampering wall extending downwards from the locking ring (intermediate member 120 (collar) includes upper and lower wall portions extending around both cover cap 214 (tag) and cover base 184 (sled), Fig. 1, 2A, 9 and 10).
Regarding Claim 15, Belden '865 discloses a security device (Abstract) comprising: 
a tag (security device 100 includes cover cap 214(tag), Fig. 1 and 2A) comprising a first security element (cover cap 214 (tag) integral with electronic article surveillance (EAS) 245, Fig. 1 and 2A), a sled facing surface (cover cap 214 (tag) includes a surface opposite top wall 216 that faces cover base 184 (sled), Fig. 1, 2A, 14 and 15), a slug biased towards a sled facing surface (cover cap 214 (tag) includes solid portion 252 biased towards cover base 184 (sled) via coil spring 248, Fig. 1, 2A, 14 and 15), and an engagement feature (cover cap 214 (tag) includes depressions 243 (engagement feature) formed in sidewall 218, Fig. 1, 2A and 7); and 
a sled (cover base 184 (sled), Fig. 1 and 2A) comprising: 
a base comprising a sled engagement feature (cover base 184 (sled) includes protuberances 199 (engagement feature), Fig. 1 and 2A), a product facing surface (bottom of cover base 184 (sled) faces bottle 94, Fig. 1, 2A and 10), a tag facing surface (top of cover base 184 (sled) faces cover cap 214 (tag), Fig. 1 and 2A), and a cavity comprising an opening on the tag facing surface (cover base 184 (sled) includes locking depressions 204 facing solid portions 252 integral with cover cap 214 (tag), Fig. 1, 2A, 14 and 15); and
a security collar comprises a locking ring that forms an opening sized to receive the sled, a first anti-tampering wall extending upwards from the locking ring and operatively circumscribing the tag, and a second anti-tampering wall extending downwards from the locking ring (intermediate member 120 (collar) includes upper and lower wall portions extending around both cover cap 214 (tag) and cover base 184 (sled), Fig. 1, 2A, 9 and 10); 
wherein the engagement feature and the sled engagement feature cooperate to secure the tag and sled together when the tag is operatively rotated about an axis of the sled to a locked position (cover cap or rotatable member 214 is rotatably disposed atop cover base 184 to form an enclosure 244 therebetween, cover cap 214 and cover base 184 are held together by the snap fit engagement of protuberances 199 in depressions 243, Para. [0046] & Fig. 1, 2A, 14 and 15), and
wherein the slug operatively extends through the opening when the engagement feature and the sled engagement feature are in the locked position (cover assembly 182 locking mechanism includes a pair of cylindrical pistons 246 and a pair of corresponding coil springs 248 all of which are generally disposed within respective housings 228 of cover cap 214 (FIGS. 14-15), each piston 246 has a hollow portion 250 and a solid portion 252, hollow portion 250 opening upwardly and receiving a lower end 254 of a respective spring 248 and solid portion 252 extending into locking depressions 204 of cover base 184 when not magnetically retracted upwardly by a magnetic key 256 (FIG. 13), Para. [0049]) but Belden ‘865 fails to explicitly disclose an adhesive applied to the product facing surface for applying the sled to a product.
Ruhrig teaches a security element for electronic article protection and method for producing the same (Abstract) which solves the same problem of attaching a securing element to surface and having an adhesive applied to a product facing surface for applying a sled to a product (security element, for instance, is applied to the back of the bottle label; the bottle label is subsequently glued onto a bottle, Para. [0026)). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden ‘865 with the teaching of Ruhrig. The motivation for doing so would have been to provide a means of locating the security element on the bottle and thereby prevent the tampering.

Claims 3-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Belden, Jr. (hereinafter Belden '865) in view of Ruhrig et al. (hereinafter Ruhrig) as applied to the claims above and further in view of Belden, Jr. US 2009/0152230 A1 (hereinafter Belden '230).
Regarding Claim 3, modified Belden ‘865 discloses the security device of claim 1, but Belden fails to explicitly disclose wherein the engagement feature comprises at least one receiving recess and at least one locking channel. 
Belden '230 teaches a bottle security device (Abstract) having an engagement feature that comprises at least one receiving recess and at least one locking channel (bottle security device 10 includes gaps (receiving recess) located between securing members 20A-C (locking channels) that receive posts 136A-B, Fig. 2 and 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden ‘865 with the teaching of Belden '230. The motivation for doing so would have been to provide openings between locking channels and thereby provide a means to assemble the tag and sled.
Regarding Claim 4, modified Belden '865 discloses the security device of claim 3, wherein the sled engagement feature comprises at least one tab extending from the base (cover base 184 (sled) includes upward extending tabs 188, Fig. 2A).
Regarding Claim 5, modified Belden '865 discloses the security device of claim 4, but Belden fails to explicitly disclose wherein the at least one receiving recess is configured to receive the at least one tab, and wherein, upon receiving the at least one tab, the tag is rotatable about the axis such that the at least one tab travels from the at least one receiving recess into the at least one locking channel.
Belden '230 teaches a bottle security device (Abstract) having at least one receiving recess is configured to receive the at least one tab (bottle security device 10 includes gaps (receiving recess) located between securing members 20A-C (locking channels) that receive posts 136A-B (tabs), Fig. 2 and 15), and wherein, upon receiving the at least one tab, the tag is rotatable about the axis such that the at least one tab travels from the at least one receiving recess into the at least one locking channel (posts 136A-B (tabs) received within gaps (receiving recess) and are then rotated to within securing members 20A-C (locking channels), Fig. 2 and 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden ‘865 with the teaching of Belden '230. The motivation for doing so would have been to provide openings between locking channels and thereby provide a means to assemble the tag and sled.
Regarding Claim 16, modified Belden ‘865 discloses the security device of claim 16, but Belden '865 fails to explicitly disclose wherein the engagement feature includes at least one locking channel and at least one recess, and wherein the sled engagement feature includes at least one tab sized to be received by the recess. Belden '230 teaches a bottle security device (Abstract) having an engagement feature that includes at least one locking channel and at least one recess (bottle security device 10 includes gaps (receiving recess) located between securing members 20A-C (locking channels) that receive posts 136A-B (tabs), Fig. 2 and 15), and wherein the sled engagement feature includes at least one tab sized to be received by the recess (posts 136A-B (tabs) sized to be received within gaps (receiving recess) located between securing members 20A-C (locking channels), Fig. 2 and 15).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden with the teaching of Belden ‘230. The motivation for doing so would have been to provide openings between locking channels and thereby provide a means to assemble the tag and sled.
Regarding Claim 17, modified Belden ‘865 discloses the security device of claim 16, but Belden ‘865 fails to explicitly disclose wherein the sled engagement feature includes at least one locking channel and at least one recess, and wherein the engagement feature includes at least one tab sized to be received by the recess. Belden '230 teaches a bottle security device (Abstract) having a sled engagement feature includes at least one locking channel and at least one recess (bottle security device 10 includes gaps (receiving recess) located between securing members 20A-C (locking channels), Fig. 2 and 15), and wherein the engagement feature includes at least one tab sized to be received by the recess (bottle security device 10 includes gaps (receiving recess) located between securing members 20A-C (locking channels) that receive posts 136A-B (tabs), Fig. 2 and 15).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden '865 with the teaching of Belden '230. The motivation for doing so would have been to provide openings between locking channels and thereby provide a means to assemble the tag and sled.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Belden, Jr. (hereinafter Belden '865) in view of Ruhrig et al. (hereinafter Ruhrig) as applied to the claims above and further in view of Appalucci et al [US 2010/0225485 A1] (hereinafter Appalucci).
Regarding Claim 8, modified Belden '865 discloses the security device of claim 1, but Belden ‘865 fails to explicitly disclose wherein the first security element is configured to respond to an electromagnetic field with a radio frequency signal for detection by an alarming unit. Appalucci teaches a security tag with attachment clip and method for attaching and detaching (Abstract) having a first security element that is configured to respond to an electromagnetic field with a radio frequency signal for detection by an alarming unit (the security element involves wireless transmissions (e.g., responding to a magnetic or electromagnetic field of a particular frequency or frequencies, or operates independently of any wireless transmissions (e.g., benefit-denial, visual/audible/tactile alarms, or anything that would draw attention to the non- authorized possession of the article, etc.), Para. (0035)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden ‘865 with the teaching of Appalucci. The motivation for doing so would have been to provide an audible security element and thereby discourage product
tampering.
Regarding Claim 9, modified Belden '865 discloses the security device of claim 1, but Belden '865 fails to explicitly disclose a second security element that operates at a different frequency than the first security element. Appalucci teaches a security tag with attachment clip and method for attaching and detaching (Abstract) having a second security element that operates at a different frequency than the first security element (the security element 26 may comprise a variety of security elements such as but not limited to RF, RFID, AM, etc., Para. [0041] & Fig. 3, 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden '865 with the teaching of Appalucci. The motivation for doing so would have been to provide multiple security elements and thereby discourage product tampering.
Regarding Claim 10, modified Belden ‘865 discloses the security device of claim 9, but Belden '865 fails to explicitly disclose wherein the second security element is an RFID tag. Appalucci teaches a security tag with attachment clip and method for attaching and detaching (Abstract) having a second security element that is an RFID tag (the security element 26 may comprise a variety of security elements such as but not limited to RF, RFID, AM, etc., Para. (0041) & Fig. 3, 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belden '865 with the teaching of Appalucci. The motivation for doing so would have been to provide multiple security elements and thereby discourage product tampering.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belden, Jr. (hereinafter Belden '865) in view of Belden, Jr. US 2009/0152230 A1 (hereinafter Belden '230).
Regarding Claim 18, Belden '865 discloses a security device (Abstract) comprising, a tag (security device 100 includes cover cap 214 (tag), Fig. 1 and 2A) comprising a first security element (cover cap 214 (tag) integral with electronic article surveillance (EAS) 245, Fig. 1 and 2A), a sled facing surface (cover cap 214 (tag) includes a surface opposite top wall 216 that faces cover base 184 (sled), Fig. 1, 2A, 14 and 15), a slug biased towards a sled facing surface (cover cap 214 (tag) includes solid portion 252 biased towards cover base 184 (sled) via coil spring 248, Fig. 1, 2A, 14 and 15), and 
a sled (cover base 184 (sled), Fig. 1 and 2A) comprising: 
a base comprising a sled engagement feature (cover base 184 (sled) includes protuberances 199 (engagement feature), Fig. 1 and 2A), a product facing surface (bottom of cover base 184 (sled) faces bottle 94, Fig. 1, 2A and 10), a tag facing surface (top of cover base 184 (sled) faces cover cap 214 (tag), Fig. 1 and 2A), and 
wherein the slug operatively extends through the opening when the engagement feature and the sled engagement feature are in the locked position (cover assembly 182 locking mechanism includes a pair of cylindrical pistons 246 and a pair of corresponding coil springs 248 all of which are generally disposed within respective housings 228 of cover cap 214 (FIGS. 14-15), each piston 246 has a hollow portion 250 and a solid portion 252, hollow portion 250 opening upwardly and receiving a lower end 254 of a respective spring 248 and solid portion 252 extending into locking depressions 204 of cover base 184 when not magnetically retracted upwardly by a magnetic key 256 (FIG. 13), Para. [0049]) but Belden fails to explicitly disclose at least one locking channel; and at least one tab operatively received by the at least one locking channel when the tag is operatively rotated about an axis of the sled to a locked position.
Belden ‘230 teaches a bottle security device (Abstract) having at least one locking channel (bottle security device 10 includes securing members 20A-C (locking channels), Fig. 2 and 15); and at least one tab operatively received by the at least one locking channel when the tag is operatively rotated about an axis of the sled to a locked position (bottle security device 10 includes gaps (receiving recess) located between securing members 20A-C (locking channels) that receive posts 136A-B (tabs) upon rotation, Fig. 2 and 15).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Belden '865 with the teaching of Belden '230. The motivation for doing so would have been to provide openings between locking channels and thereby provide a means to assemble the tag and sled.
Regarding Claim 19, Belden ‘865 discloses the security device of claim 19, further comprising a detaching key operatively configured to permit movement of the slug and allow rotation of the tag from the locked position to an unlocked position (cover assembly 182 locking mechanism includes a pair of cylindrical pistons 246 and a pair of corresponding coil springs 248 all of which are generally disposed within respective housings 228 of cover cap 214 (FIGS. 14-15), each piston 246 has a hollow portion 250 and a solid portion 252, hollow portion 250 opening upwardly and receiving a lower end 254 of a respective spring 248 and solid portion 252 extending into locking depressions 204 of cover base 184 when not magnetically retracted upwardly by a magnetic key 256 (FIG. 13), Para. [0049)).

Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references show theft deterrent tag devices that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684